DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 16/869,403 filed on 5/7/2020 with effective filing date 5/7/2020. Claims 1-20 are pending.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: configured to detect; configured to: collect; configured to count; configured to reduce; configured to emit in claims 1, 4, 6 & 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-4 & 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. US 2015/0167602 A1 in view of Morelli US 2022/0099839 A1. 
Per claim 1, Pacala et al. discloses a light detection and ranging (LiDAR) system comprising a receiver (para: 76, e.g. the bulk receiver lens), the receiver comprising: a first photodetector configured to detect individual photons (para: 76-77, e.g. the bulk receiver lens, the aperture layer, the set of lenses 150, the optical filter 160, and the diffuser 180 are fabricated and then aligned with and mounted onto an image sensor; photolithography and wafer level bonding techniques can be implemented to fabricate the bulk imaging optics, the aperture layer, the set of lenses 150); a second photodetector characterized by a linear response to an intensity level of incident light (para: 41, e.g. bulk imaging optic 130 can also include multiple discrete lens that cooperate to project light rays toward the aperture layer 140 and that are characterized by a composite focal plane opposite the field, as shown in FIG. 11; the bulk imaging optic 130 can be any other suitable type of lens or combination of lenses of any other type); and a receiver optic device configured to: collect returned light from a first field of view and a second field of view of the receiver (para: 44 & fig. 2, e.g. the aperture layer 140 includes a relatively thin opaque structure coinciding with (e.g., arranged along) the focal plane of the bulk imaging optic 130; a reflective metalized layer or a light-absorbing photopolymer (e.g., a photopolymer mixed with a light absorbing dye) can be deposited onto a glass wafer and selectively cured with a photomask to form the aperture layer 140 and the set of apertures 144). 
Pacala et al. fails to explicitly disclose direct the returned light from the first field of view of the receiver to the first photodetector; and direct the returned light from the second field of view of the receiver to the second photodetector.
Morelli however in the same field of endeavor teaches direct the returned light from the first field of view of the receiver to the first photodetector (para: 34, e.g. the return light signal comprising a first portion in a first polarization state and a second portion in a second polarization state; by the circulator and on a third path, the first portion of the return light signal to a first element configured to reflect the first portion of the return light signal towards a photodetector); and direct the returned light from the second field of view of the receiver to the second photodetector (para: 34, e.g. the second portion of the return light may instead be provided to another element (for example, the reflector prism) that may be configured to reflect the P polarized light towards the polarizing beam splitter in a direction in line with the location of the photodetector (for example, the polarizing beam splitter may be located in a path between the reflector prism and the photodetector. The second portion of the return light may then be transmitted through the polarizing beam splitter towards the photodetector). 
Therefore, in view of disclosures by Morelli, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Pacala et al. and Morelli in order to reduce the amount of time between the time at which the light is emitted and the time when the return light is detected, thus providing information about the objects in the environment. 
Per claims 2 & 17, Morelli further teaches the LiDAR system of claim 1, wherein the first photodetector includes at least one of a single-photon avalanche photodiode, a silicon photomultiplier, a multi-pixel photon counter, or a photomultiplier tube (para: 18, e.g. a single-photon receiver).
Per claim 3, Morelli further teaches the LiDAR system of claim 1, wherein the first photodetector is characterized by a gain greater than 1000 (para: 18, e.g. examiner interpreted it as the receivers may also more specifically be Avalanche Photodiodes (APD), which may function in the same manner as a normal photodiode, but may operate with an internal gain as well. Consequentially, an APD that receives the same number of incoming photons as a normal photodiode will produce a much greater resulting electrical signal through an "avalanching" of electrons). 
Per claim 4, Pacala et al. further discloses the LiDAR system of claim 1, wherein the first photodetector is configured to count a total number of received photons (para: 36, e.g. a column of lenses that collimate light rays passed by corresponding apertures; and an optical filter 160 that selectively passes a narrow band of wavelengths of light (i.e., electromagnetic radiation) including the operating wavelength; and a set of pixels 170 that detect incident photons (e.g., count incident photons, tracks times between consecutive incident photons)).
Per claims 8 & 19, Morelli further teaches the LiDAR system of claim 1, wherein the first field of view includes a field that is at least 200 meters from the receiver (para: 14 & fig. 1). 
Per claim 9, Pacala et al. further discloses the LiDAR system of claim 1, wherein the second photodetector is characterized by a gain greater than 10 (para: 11, e.g. examiner interpreted is as, a variable gain or differential amplifier, a high-speed A/D converter, one or more digital signal processors (DSPs) and the like).
Per claim 10, Pacala et al. further discloses the LiDAR system of claim 9, wherein the gain of the second photodetector is a linear function of a reverse bias voltage applied to the second photodetector (para: 11, e.g. traditional APDs also require high reverse bias voltages not possible with standard CMOS processes that typically must be generated by a separate discrete high voltage power supply).
Per claims 11 & 18, Pacala et al. further discloses the LiDAR system of claim 1, wherein the second photodetector includes an avalanche photodiode (para: 64, e.g. single-photon avalanche diode detectors). 
Per claims 12 & 20, Pacala et al. further discloses the LiDAR system of claim 1, wherein the receiver optic device includes a lens, a lens assembly, a surface-relief grating, or a volume Bragg grating (para: 34, e.g. a set of lenses 150).
Per claim 13, Pacala et al. further teaches the LiDAR system of claim 1, wherein the returned light is characterized by a wavelength between 0.80 and 1.55 .mu.m (para: 36, e.g. examiner interpreted it as the system can therefore selectively project illuminating beams into a field ahead of the system according to an illumination pattern that substantially matches--in size and geometry across a range of distances from the system--the fields of view of the aperture). 
Per claim 14, Pacala et al. further discloses the LiDAR system of claim 1, wherein: the receiver further comprises a third photodetector; and the receiver optic device is further configured to direct returned light from a third field of view of the receiver to the third photodetector (para: 73, e.g. the system can include a first bulk transmitter optic, a second bulk transmitter optic, and a third bulk transmitter optic patterned radially about the bulk imaging optic 130 at a uniform radial distance from the center of the bulk imaging optic 130 and spaced apart by an angular distance of 120.degree).
Per claim 15, Pacala et al. further discloses the LiDAR system of claim 1, further comprising: a light source configured to emit infrared light (para: 49, e.g. various illumination sources in the system may output illuminating beams at different frequencies, duty cycles, and/or power levels, etc. at a particular time during operation, light rays passed from the bulk imaging optic 130); and a scanner configured to direct the infrared light emitted by the light source to both the first field of view and the second field of view of the receiver (para: 49, e.g. the aperture layer 140 may attenuate a total light signal passed from the bulk imaging optic 130 into the set of lenses 150, each aperture in the aperture layer 140 may pass a relatively high proportion of photons originating from its corresponding illumination source than from other illumination sources in the system).
Per claim 16, Pacala et al. discloses a light detection and ranging (LiDAR) receiver comprising: a linear response to an intensity level of incident light; and a receiver optic device configured to: collect returned light from a first field of view and a second field of view of the LiDAR receiver (para: 41, e.g. bulk imaging optic 130 can also include multiple discrete lens that cooperate to project light rays toward the aperture layer 140 and that are characterized by a composite focal plane opposite the field, as shown in FIG. 11; the bulk imaging optic 130 can be any other suitable type of lens or combination of lenses of any other type).
Pacala et al. fails to explicitly disclose a first photodetector characterized by a first gain greater than 1000; a second photodetector characterized by a second gain less than 1000 and direct the returned light from the first field of view of the LiDAR receiver to the first photodetector; and direct the returned light from the second field of view of the LiDAR receiver to the second photodetector.
Morelli however in the same field of endeavor teaches a first photodetector characterized by a first gain greater than 1000 (para: 18, e.g. examiner interpreted it as the receivers may also more specifically be Avalanche Photodiodes (APD), which may function in the same manner as a normal photodiode, but may operate with an internal gain as well. Consequentially, an APD that receives the same number of incoming photons as a normal photodiode will produce a much greater resulting electrical signal through an "avalanching" of electrons); a second photodetector characterized by a second gain less than 1000 and direct the returned light from the first field of view of the LiDAR receiver to the first photodetector (para: 18, e.g. examiner interpreted it as the receivers may also more specifically be Avalanche Photodiodes (APD), which may function in the same manner as a normal photodiode, but may operate with an internal gain as well; consequentially, an APD that receives the same number of incoming photons as a normal photodiode will produce a much greater resulting electrical signal through an "avalanching" of electrons); and direct the returned light from the second field of view of the LiDAR receiver to the second photodetector  (para: 34, e.g. the second portion of the return light may instead be provided to another element (for example, the reflector prism) that may be configured to reflect the P polarized light towards the polarizing beam splitter in a direction in line with the location of the photodetector (for example, the polarizing beam splitter may be located in a path between the reflector prism and the photodetector; the second portion of the return light may then be transmitted through the polarizing beam splitter towards the photodetector).
Therefore, in view of disclosures by Morelli, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Pacala et al. and Morelli in order to reduce the amount of time between the time at which the light is emitted and the time when the return light is detected, thus providing information about the objects in the environment. 

7.	Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. US 2015/0167602 A1 in view of Morelli US 2022/0099839 A1 and Dutton et al. US 2020/0011732 A1. 
Per claim 5, Pacala et al. in view of Morelli fails to explicitly teach the claim limitations.
Dutton et al. however teaches the LiDAR system of claim 1, wherein the first photodetector includes a photodiode that is reverse-biased at a bias voltage greater than a breakdown voltage of the photodiode such that an avalanche process is triggered when the first photodetector absorbs a photon (para: 68-69, e.g. an avalanche diode, such as a single photon avalanche detectors (SPAD), follows the above principle. The PN junction is reverse biased at a voltage exceeding the breakdown voltage; a self-sustaining avalanche is created and the reverse current increases; the avalanche can be stopped by setting the reverse bias voltage supply below the breakdown voltage).
Therefore, in view of disclosures by Dutton et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Pacala et al., Morelli and Dutton et al. in order to increase the overall dynamic range of the optical sensor can be increased at minimum expense for the sensitivity of the photo detectors and at minimum structural complexity. 
Per claim 6, Dutton et al. further teaches the LiDAR system of claim 5, wherein the receiver further comprises a quenching circuit configured to reduce the bias voltage of the first photodetector after the avalanche process is triggered (para: 88, e.g. the reverse bias voltage is then equal to the breakdown voltage; the avalanche is interrupted (i.e., the avalanched diode 2 quenched); the voltage of the anode of the avalanche diode 2 decreases, the reverse current flowing through the avalanche diode 2 remains approximately nil).
Per claim 7. The LiDAR system of claim 6, wherein the quenching circuit includes a passive quenching circuit or an active quenching circuit (para: 102 & fig. 5, e.g. a source connected to the drain of the switch 78 and a gate connected to a VQUENCH voltage supply).
The motivation to combine is same as claim 5. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhu et al. US 10,981,197 B1, e.g. an array of photosensors each of which is individually addressable, at least a subset of the photosensors are enabled to receive light pulses according to a sensing pattern, each of the subset of photosensors is configured to detect returned light pulses returned and generate an output signal.
	Shu et al. US 10,317,529 B2, e.g. a light ranging system can include a laser device and an imaging device having photosensors. The laser device illuminates a scene with laser pulse radiation that reflects off of objects in the scene.
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485